

Exhibit 10.8
The Hertz Corporation
8501 Williams Road
Estero, FL 33928






August 19, 2017 Ms. Jodi Allen Dear Jodi:
I am very pleased to confirm our offer of employment with The Hertz Corporation
(the “Company” or “Hertz”) for the position of Executive Vice President and
Chief Marketing Officer. This position will report directly to Kathryn
Marinello, President and Chief Executive Officer and will be based out of the
Estero, FL headquarters. Your start date is to be determined upon acceptance of
this offer.


Your base salary, paid on a bi-weekly basis, will be $19,807.70 which equates to
an annualized salary of $515,000. This offer is contingent upon verification of
your education, previous employment, satisfactory references, passing the drug
test and criminal background check, presentation of legally required
documentation establishing your right to work in the United States, including
compliance with Federal immigration employment law requirements, and agreement
to enter into and signing an Employee Confidentiality & Non-Competition
Agreement.


You will be eligible to participate in the Hertz Incentive Plan beginning in
2018 which provides for a target payment of 60% of your eligible earnings. For
2018, you will receive no less than 50% of your target bonus for the year.
Actual payout may be greater based upon the Company’s financial performance,
your performance and active employment with Hertz on the date of payment.
Details of this plan will be provided to you upon commencement of your
employment. Hertz retains the right and sole discretion to amend, modify or
rescind such plan at any time and for any reason.


In consideration of forfeited equity, you will be granted on your start date
50,000 Stock Options to vest on the third anniversary of the grant date and have
a seven year term assuming continued employed. Additionally, you will be granted
on your start date 6,000 time based Restricted Stock Units that will vest 1/3
per year on the anniversary of the grant date assuming continued employment.
These grants will be subject to the terms and conditions of the applicable award
agreements and the Omnibus Incentive Plan.


You will be eligible for an annual equity grant starting in 2018. Your annual
target amount is $600,000. Your actual award each year will be determined and
approved by the Compensation Committee of the Hertz Board of Directors, or its
designee, and is subject to its sole and exclusive discretion for all key
executives and key employees. Generally, awards are based upon, or denominated
as, a dollar value and may be all or partially granted in the form of Restricted
Stock Units, Restricted Shares, Performance-based Restricted Stock Units,
Performance Shares and stock options and are subject to the Committee’s sole and
exclusive discretion. Grants are made in accordance with the Company’s Equity
Grant Policy.



Materials and details regarding this plan will be sent to you under separate
cover, once employment is commenced.






--------------------------------------------------------------------------------




You will be eligible for a company provided vehicle for your personal and
professional use. The service vehicle policy will be reviewed with you and a
list of vehicles to choose from will be provided upon commencement of your
employment. Under the current policy, you will be eligible for a replacement
vehicle every three years or 36,000 miles, whichever comes first. Hertz retains
the right and sole discretion to amend, modify or rescind such plan at any time
and for any reason.


You will be eligible for four weeks’ vacation per the terms and conditions of
The Hertz Corporation vacation policy.


You are eligible for relocation assistance according to the terms and conditions
of Hertz’s Employee Relocation Policy. The Company will provide reimbursement
for expenses related to the sale and purchase of your primary home, temporary
housing for up to eight (8) weeks in addition to movement of your household
goods through a vendor selected by the Company. All relocation expenses are
expected to be reasonable and customary for the area and are subject to
pre-approval by the Company. This assistance will be available for twelve (12)
months following the initiation of your relocation. Please note that if you
voluntarily leave the employment of Hertz following the commencement of your
position, you will be required to reimburse the Company for 100% of the amount
of the expenditures regarding your relocation in the first year and 50% in the
second year. The terms and conditions of the relocation agreement, including but
not limited to any repayment obligations, will be provided for in a separate
relocation agreement upon acceptance and initiation of the relocation. Prior to
the initiation of the relocation as well as receiving any relocation
reimbursement, you will be required to execute a separate relocation agreement.
In order to be eligible for relocation benefits you must use a real estate agent
that is affiliated with our relocation vendor.


Hertz provides you the opportunity to participate in a comprehensive employee
benefits program. On the first day of the month following your sixty days of
employment, you are eligible to enroll in the Hertz Custom Benefit Program.


This benefits program offers you numerous coverage options for:


- Medical    - Accidental Death and Dismemberment
- Dental    - Long Term Disability
- Vision    - Dependent Care Flexible Spending Account
- Life Insurance    - Health Care Flexible Spending Account
- Dependent Life Insurance    - Annual Executive Physical




You will also be eligible for reimbursement up to $4,000 annually for Financial
Planning Services with the provider of your choice.





Additionally, you will be eligible for the Hertz Income Savings Plan (401k)
after you complete one-year of employment. Hertz matches your contributions
(both before-tax and Roth after-tax contributions) dollar for dollar




--------------------------------------------------------------------------------




on the first 3% of your Eligible Compensation you contribute and 50 cents on the
dollar for the next 2% of your Eligible Compensation you contribute. You are
always 100% vested in the Company matching contributions and your contributions
you make to the Plan and any related investment earnings. You will also be
eligible to participate in the Hertz Non-Qualified Income Savings Plan after you
complete one-year of employment, which allows you to contribute up to 30% of
your salary once you have reached the annual earnings cap in the qualified plan.
Hertz also matches your contributions in this plan dollar for dollar on the
first 3% of your Eligible Compensation you contribute and 50 cents on the dollar
for the next 2% of your Eligible Compensation you contribute.


It is a fundamental term and condition of your employment that you must execute
and deliver to the undersigned the enclosed Employee Confidentiality &
Non-Solicitation Agreement. Please review this document carefully and obtain
independent legal advice if you wish.


It is also a fundamental term and condition of your employment that:


(i)You represent and warrant that you have not and will not disclose any
confidential information or trade secrets that you may have form any third
party, including but not limited to any current or former employer.


(ii)You represent and warrant to the Company and agree that the negotiation,
entering into or performance of your employment with the Company has not
resulted in and must not result in any breach by you of any agreement, duty or
other obligation (including but not limited to a Confidentiality,
Non-Competition and/or Non-Solicitation duty, agreement, or obligation), to any
third party, including but not limited to any current or prior employer.


(iii)You confirm and agree that you must not bring and will not transfer to the
Company or use in the performance of your duties and functions with the Company
any confidential material, documents of information or property, whether
electronic or otherwise, of any third party, including but not limited to any
current or former employer. You agree that you will not remove or possess any
documents of information, whether electronic or otherwise, from such third party
and you will not transfer any such documents or information to the Company at
any time or otherwise use such documents or information in the scope of your
employment with the Company.


(iv)During your employment with the Company you will not engage in any activity
that competes with or adversely affects the Company, nor will you begin to
organize or develop any competing entity (or assist anyone else in doing).


(v)You will not disclose at any time (except for business purposes on behalf of
the Company) any confidential or proprietary material of the Company. That
material shall include, but is not limited to, the names and addresses of
customers, customer contacts, contracts, bidding information, business
strategies, pricing information and the Company’s policies and procedures.









--------------------------------------------------------------------------------




(vi)You agree that all documents (paper or electronic) and other information
related in any way to the Company shall be the property of the Company, and will
be returned to the Company upon the end of your employment with the Company.


(vii)You agree that should a court issue injunctive relief to enforce any term
of this Agreement, or if a court (or jury) determine that you breached any
provision of this Agreement, you will reimburse the Company for all attorney’s
fees and costs incurred in enforcing the terms of the Agreement, and you will
also be liable for any other damages or relief permitted by law.


(viii)You agree that any disputes over the above terms shall be governed by
Florida law, shall be resolved in a Florida Court or in a federal Court located
in Florida, and that the terms of this agreement may be enforced by the Company
or its successors or assigns.


The foregoing terms and conditions and representation and warranty will survive
and will continue in full force and effect following the commencement of your
employment with the Company. Should you at any time be in breach of the
foregoing terms and conditions or should the foregoing representation and
warranty be inaccurate or false, it will result in your immediate termination
from the Company, and if the breach is because the amounts you certified that
your forfeited with your current employer are incorrect, you will be required to
repay Hertz any amount you receive based on such certification. In addition, you
agree that you will indemnify and save harmless to the Company and its
directors, officers, employees and agents from any and all claims and demands
incurred by any of them directly or indirectly arising from any breach of the
foregoing terms or conditions or any inaccuracy or misrepresentation of the
foregoing representation and warranty.


In the event your position with Hertz is eliminated or your employment is
terminated for any reason other than for cause and other than your voluntary
resignation, you will be paid severance in accordance with the Senior Executive
Severance Plan which provides for a severance payment equal to 18 months of your
salary and bonus.


Payment of any such severance shall be contingent upon the execution of a
General Release including non-competition and non-disclosure provisions.


Per Hertz’s standard policy, this letter is not intended nor should it be
considered as an employment contract for a definite or indefinite period of
time. Employment with Hertz is at will, and either your or the Company may
terminate employment at any time, with or without cause. In addition, by signing
this letter, you acknowledge that this letter sets forth the entire agreement
between you and the Company regarding your employment with the Company, and
fully supersedes any prior agreements or understandings, whether written or
oral.



Jodi, we are pleased you are considering joining Hertz and look forward to the
opportunity to work with you.


Very truly yours,




Rick Frecker
Executive Vice President, General Counsel








--------------------------------------------------------------------------------








ACCEPTANCE


I, Jodi Allen, have read, understand, and having had the opportunity to obtain
independent legal advice hereby voluntarily accept and agree to the terms and
conditions for employment as outlined in this letter and I agree to do all
things and to execute all documents necessary to give effect to the terms and
conditions of employment as outlined in this letter, including but not limited
to my execution of the Employee Confidentiality & Non-Competition Agreement.






/s/ JODI ALLEN                            8/23/2017
Signature                                Date




cc: Kathryn Marinello





